Pint Curiam.
It is our opinion that the court at Special Term improperly enjoined the defendants from advertising and carrying signs stating that there was a lockout. The defendants should be permitted to peacefully picket the plaintiff’s place of business and to advertise that such lockout exists. The order appealed from, as resettled, should, therefore, be modified by striking therefrom the words “ lockout or,” and as so modified affirmed, without costs. Present ■ — • Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order appealed from, as resettled, modified by striking therefrom the words “ lockout or,” and as so modified affirmed, without costs. Settle order on notice.